DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-20 are presented for examination on the merits.

Claim Rejections - 35 USC § 102
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claims 1-11 and 15-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tsubota (US 2019/0364251).
As to claim 1, Tsubota discloses in projection system projection method having claimed
a.	a system for calculating location(s) and/or range(s) of object(s) in a scene external to a vehicle read on ¶ 0060, ( projection system 1, based on a coordinate shift as described above, controller 5 (image generation unit 50) performs calculation based on triangulation in which an interval between camera 4 and infrared-light projector 3 is used as a base length to thereby measure the distance in the z direction. The base length is acquired in advance by calibration or the like at the time of installation of projection system 1);
b.	a light projector configured to be mounted at a projector location on the vehicle to project pulses of polarized light onto the scene read on ¶ 0005, (the non-visible light projection unit projects a predetermined non-visible light image with non-visible light having predetermined polarized light as a main component, onto the object and a background member that reflects the non-visible light while the background member maintains the predetermined polarized light. The imager images a non-visible light image reflected by the object and the background member while blocking the non-visible light of the predetermined polarized light, and generates imaged data from the non-visible light image);
c.	a polarizing filter configured to pass light of a detection polarization state orthogonal to the specular-reflection polarization state and to block light of the specular-reflection polarization state read on ¶ 0025 & ¶ 0058, (As illustrated in FIG. 1, infrared-light projector 3 includes pulse light source 31, spatial light modulation element 32, projection optical system 33, and first polarizing filter 34.  In FIG. 2, camera 4 and infrared-light projector 3 are aligned such that optical axes thereof are parallel to each other. Hereinafter, a direction of each optical axis is assumed to be a z direction as illustrated in FIG. 2. Further, a direction that is orthogonal to the z direction and in which camera 4 and infrared-light projector 3 are aligned is assumed to be an x direction, and a direction orthogonal to the z direction and the x direction is assumed to be a y direction);
d.	the specular-reflection polarization state being the polarization state of the projected pulses of polarized light reflected by specular objects read on ¶ 0005, (the non-visible light projection unit projects a predetermined non-visible light image with non-visible light having predetermined polarized light as a main component, onto the object and a background member that reflects the non-visible light while the background member maintains the predetermined polarized light. The imager images a non-visible light image reflected by the object and the background member while blocking the non-visible light of the predetermined polarized light, and generates imaged data from the non-visible light image);
e.	a camera having a two-dimensional array of light-sensitive pixels, the camera configured to be mounted at a camera location on the vehicle to receive light passed through the polarizing filter so as to capture two-dimensional images of the scene read on ¶ 0031, (camera 4 is disposed at a position where it is able to capture an image of an area to which a nonvisible light image is projected by infrared-light projector 3.  Camera 4 captures an image of a measurement pattern projected onto subject 6 by infrared light 8, generates imaged data that is image data showing the captured image, and output it to controller 5. Camera 4 is an example of an imager in projection system 1. As illustrated in FIG. 1, camera 4 includes imaging device 41, imaging lens 42, visible-light cutoff filter 43, and second polarizing filter 44);
f.	a controller configured to coordinate the light projector and the camera so that the two-dimensional images of the scene include image data corresponding to a received portion of the projected pulses of polarized light reflected by the scene and passed through the polarizing filter; and an image processor configured to calculate, based on the projector location, the camera location, and the image data, locations(s) and/or range(s) of the object(s) in the scene read on ¶ 0047, ¶ 0051 & ¶ 0060, (First, infrared-light projector 3 emits infrared light 8 and sequentially projects measurement patterns out of a plurality of measurement patterns onto subject 6.  The measurement patterns of infrared light 8 are examples of nonvisible light images for measuring a shape and a position of subject 6 by means of a spatial coding method.  The shape of a measurement target is a three-dimensional shape including a contour and irregularities of an object such as subject 6.  Further, the position of the measurement target is a three-dimensional position including a distance up to an object.  Image generation unit 50 measures a distance to an own device for each pixel in an area of subject 6 in the imaged data by the spatial coding method to be describe below, and generates a distance image showing the distance measured for each pixel. Based on the generated distance image, image generation unit 50 corrects default image data such that image content 71 shown by the default image data is displayed properly when it is projected onto subject 6 of the shape and the position both of which are measured. The default image data is previously stored in memory 51, for example.  Based on a coordinate shift as described above, controller 5 (image generation unit 50) performs calculation based on triangulation in which an interval between camera 4 and infrared-light projector 3 is used as a base length to thereby measure the distance in the z direction. The base length is acquired in advance by calibration or the like at the time of installation of projection system 1, for example. A coordinate shift is measured using a measurement pattern based on the spatial coding method. This measurement method will be described with reference to parts (a), (b) of FIG. 3).
As to claim 2, Tsubota further discloses:
a.	wherein the image processor is further configured to determine a subset of the two-dimensional array of pixels upon which the portion of the received portion of the projected pulses of light reflected by the scene and passed through the polarizing filter is focused read on ¶ 0005-0006, (the non-visible light projection unit projects a predetermined non-visible light image with non-visible light having predetermined polarized light as a main component, onto the object and a background member that reflects the non-visible light while the background member maintains the predetermined polarized light. The imager images a non-visible light image reflected by the object and the background member while blocking the non-visible light of the predetermined polarized light, and generates imaged data from the non-visible light image. The image generation unit measures the shape of the object based on the imaged data, and generates image data according to a measurement result. The visible-light projection unit projects an image shown by the image data, onto the object with visible light.  A projection method for projecting an image corresponding to a shape of an object. The projection method includes a non-visible light projection step, an imaging step, an image generation step, and a visible-light projection step. In the non-visible light projection step, a predetermined non-visible light image with non-visible light having predetermined polarized light as a main component is projected onto the object and a background member that reflects the non-visible light while the background member maintains the predetermined polarized light. In the imaging step, a non-visible light image reflected by the object and the background member is imaged with the non-visible light of the predetermined polarized light being blocked, and imaged data is generated from the non-visible light image). 
As to claim 3, Tsubota further discloses:
a.	wherein the image data includes the determined subset, each of the determined subset has a pixel coordinate indicative of a reception angle of field of view from which the received portion of the projected pulses of light reflected by the scene and passed through the polarizing filter is received read on ¶ 0048-0051, (then, infrared-light projector 3 drives pulse light source 31 to project a measurement pattern of infrared light 8 in an angle of view including a range of an entire projection surface of screen 10.  At that time, camera 4 captures the measurement pattern projected by infrared-light projector 3, and outputs imaged data showing a captured image of the measurement pattern to controller 5. Imaging operation by camera 4 is performed for each measurement pattern of the plurality of measurement patterns.  Next, image generation unit 50 of controller 5 measures the shape and the position of subject 6 based on the imaged data of the measurement pattern, and generates image data showing image content 71 to be projected onto subject 6 according to a measurement result.  Specifically, image generation unit 50 measures a distance to an own device for each pixel in an area of subject 6 in the imaged data by the spatial coding method to be describe below, and generates a distance image showing the distance measured for each pixel. Based on the generated distance image, image generation unit 50 corrects default image data such that image content 71 shown by the default image data is displayed properly when it is projected onto subject 6 of the shape and the position both of which are measured. The default image data is previously stored in memory 51, for example). 
As to claim 4, Tsubota further discloses:
a.	wherein the image data includes a pixel coordinate(s) upon which the received portion of the projected pulses of polarized light reflected by the scene and passed through the polarizing filter is focused read on ¶ 0065-0069, (controller 5 compares a value of an x coordinate indicated by a decoding result with a value of a reference x coordinate for each pixel to thereby measure a shift in the x coordinate. Also, for a shift in a y coordinate, measurement can be made similarly by using measurement patterns in which measurement patterns 81 to 83 in part (a) of FIG. 3 are turned by 90 degrees. Further, in a case where there is a parallax between infrared-light projector 3 and visible-light projector 2, information indicating installation positions of the two are acquired in advance for example, and three-dimensional coordinates defined in infrared-light projector 3 are converted into three-dimensional coordinates defined in visible-light projector 2, as appropriate. Various filters functions of first polarizing filter 34 and second polarizing filter 44 in the present exemplary embodiment will be described with reference to FIG. 4. FIG. 4 is a diagram for explaining functions of various types of filters in projection system 1.  Therefore, in order not to capture infrared light reflected at reflection surface 10a of screen 10 by camera 4, the present exemplary embodiment is configured to transmit only linearly polarized light component in a particular direction when infrared light 8 passes through first polarizing filter 34, maintain the linearly polarized light component in the particular direction when infrared light 8 is reflected at screen 10, and block only the linearly polarized light component in the particular direction when infrared light 8 passes through second polarizing filter 44). 
As to claim 5, Tsubota further discloses:
a.	a lens configured to collimate the pulses of polarized light projected in a collimated direction orthogonal to a direction of projection, and to diverge the light in a divergent direction orthogonal to both the collimated direction and the direction of projection read on ¶ 0035 & ¶ 0058-0059, (Visible-light cutoff filter 43 may be integrally formed with imaging lens 42 by coating on imaging lens 42, formation of a diffraction grating, or the like. Visible-light cutoff filter 43 may be configured by being incorporated in an image formation surface or the like of imaging device 41. Instead of or in addition to absorbing visible-light component, visible-light cutoff filter 43 may be configured to reflect visible-light component.  FIG. 2, camera 4 and infrared-light projector 3 are aligned such that optical axes thereof are parallel to each other. Hereinafter, a direction of each optical axis is assumed to be a z direction as illustrated in FIG. 2. Further, a direction that is orthogonal to the z direction and in which camera 4 and infrared-light projector 3 are aligned is assumed to be an x direction, and a direction orthogonal to the z direction and the x direction is assumed to be a y direction.  FIG. 2 illustrates a state where infrared light emitted from infrared-light projector 3 is reflected at a particular point (bright point) of an object and reflected light from the bright point is made incident on camera 4. As illustrated in FIG. 2, parallax 0 is caused between camera 4 and infrared-light projector 3. When an image projected from infrared-light projector 3 is captured by camera 4, the projected image is displayed while being shifted by parallax 0 in a captured image of camera 4. That is, as illustrated in FIG. 2, an x coordinate of the bright point in the captured image of camera 4 is shifted, according to a distance to the bright point on the object). 
As to claim 6, Tsubota further discloses:
a.	wherein the camera is oriented such that the image data of the received portion of the collimated pulses of polarized light reflected by the scene and passed through the polarizing filter is imaged by a selected one of rows or columns of the two-dimensional array of light-sensitive pixels read on ¶ 0065-0069, (Controller 5 compares a value of an x coordinate indicated by a decoding result with a value of a reference x coordinate for each pixel to thereby measure a shift in the x coordinate. Also, for a shift in a y coordinate, measurement can be made similarly by using measurement patterns in which measurement patterns 81 to 83 in part (a) of FIG. 3 are turned by 90 degrees. Further, in a case where there is a parallax between infrared-light projector 3 and visible-light projector 2, information indicating installation positions of the two are acquired in advance for example, and three-dimensional coordinates defined in infrared-light projector 3 are converted into three-dimensional coordinates defined in visible-light projector 2, as appropriate.  visible-light projector 2 projects image content 71 onto subject 6 and screen 10 (see FIG. 1). In order to display image content 71 that is visible to a viewer or the like on screen 10, it is necessary that visible light 7 from visible-light projector 2 is diffused and reflected on screen 10, as illustrated in FIG. 4. However, when infrared light 8 from infrared-light projector 3 is diffused and reflected on both subject 6 and screen 10, in a captured image of a measurement pattern by camera 4, a boundary between a region of subject 6 and a region other than subject 6 becomes unclear). 
As to claim 7, Tsubota further discloses:
a.	wherein the projector location is on a line along which one of the rows or columns of light-sensitive pixels is located read on ¶ 0065, (Controller 5 compares a value of an x coordinate indicated by a decoding result with a value of a reference x coordinate for each pixel to thereby measure a shift in the x coordinate. Also, for a shift in a y coordinate, measurement can be made similarly by using measurement patterns in which measurement patterns 81 to 83 in part (a) of FIG. 3 are turned by 90 degrees. Further, in a case where there is a parallax between infrared-light projector 3 and visible-light projector 2, information indicating installation positions of the two are acquired in advance for example, and three-dimensional coordinates defined in infrared-light projector 3 are converted into three-dimensional coordinates defined in visible-light projector 2, as appropriate). 
As to claim 8, Tsubota further discloses:
a.	wherein the controller is further configured to control an angular direction along which the pulses of light are projected, wherein the line along which one of the rows or columns of light-sensitive pixels is located defines an angular control axis about which the angular direction along which the pulses of polarized light are projected read on ¶ 0048 & ¶ 0059, (Infrared-light projector 3 reads image data stored in memory 51 through control by controller 5, for example, and forms a measurement pattern shown by image data in spatial light modulation element 32. Then, infrared-light projector 3 drives pulse light source 31 to project a measurement pattern of infrared light 8 in an angle of view including a range of an entire projection surface of screen 10.  As illustrated in FIG. 2, parallax 0 is caused between camera 4 and infrared-light projector 3. When an image projected from infrared-light projector 3 is captured by camera 4, the projected image is displayed while being shifted by parallax 0 in a captured image of camera 4. That is, as illustrated in FIG. 2, an x coordinate of the bright point in the captured image of camera 4 is shifted, according to a distance to the bright point on the object). 
As to claim 9, Tsubota further discloses:
a.	wherein the camera is configured to form a first image while the light projector is projecting a pulse of light onto the scene read on ¶ 0005, (projection system of the present disclosure is a projection system for projecting an image corresponding to a shape of an object. The projection system includes a non-visible light projection unit, an imager, an image generation unit, and a visible-light projection unit. The non-visible light projection unit projects a predetermined non-visible light image with non-visible light having predetermined polarized light as a main component, onto the object and a background member that reflects the non-visible light while the background member maintains the predetermined polarized light. The imager images a non-visible light image reflected by the object and the background member while blocking the non-visible light of the predetermined polarized light, and generates imaged data from the non-visible light image). 
As to claim 10, Tsubota further discloses:
a.	wherein the camera is configured to form a second image while the light projector is not projecting a pulse of light onto the scene read on ¶ 0062, (Part (b) of FIG. 3 shows captured images Im1, Im2, Im3 generated when an object (a rectangular parallelepiped in the example shown illustrated in FIG. 3) to which respective measurement patterns 81, 82, 83 in part (a) of FIG. 3 are projected is captured by camera 4. As illustrated in part (b) of FIG. 3, even in the case of a bright point corresponding a same code “110”, an x coordinate in the captured image is shifted depending on a depth of the object. In the present exemplary embodiment, controller 5 measures a coordinate shift by decoding the imaged data showing captured images Im1 to Im3 in image generation unit 50). 
As to claim 11, Tsubota further discloses:
a.	wherein the image processor is configured to generate a difference image based on a difference between the first and second images read on ¶ 0086-0087, (Camera 4 has second polarizing filter 44 disposed so as to block infrared light reflected by screen 10 while maintaining the predetermined polarized light property, and captures measurement patterns 81 to 83 projected by infrared-light projector 3. Image generation unit 50 measures a shape of an object based on an image captured by camera 4, and according to a measurement result, generates image data that shows an image to be projected onto the object. Visible-light projector 2 projects the image shown by the image data, onto the object with visible light 7.  According to projection system 1 described above, non-visible light reflected at screen 10 is blocked by second polarizing filter 44. Thereby, in projection system 1 in which an image corresponding to a shape of an object is projected, it is possible to measure the shape of the object such as subject 6 with high accuracy). 
As to claim 15, Tsubota further discloses:
a.	a method for calculating location(s) and/or range(s) of object(s) in a scene external to a vehicle, the method comprising: projecting, via a light projector mounted at a projector location on the vehicle, pulses of polarized light onto the scene; polarizing, via a polarizing filter, a received portion of the projected pulses of polarized light reflected by the scene so as to block light of the specular- reflection polarization while passed light of a detection polarization state orthogonal to the specular-reflection polarization state, the specular- reflection polarization state being the polarization state of the projected pulses of polarized light reflected by specular objects; capturing, via a camera having a two-dimensional array of light-sensitive pixels, two-dimensional images of the scene, the camera mounted at a camera location on the vehicle to receive light passed through the polarizing filter; coordinating, via a controller, the light projector and the camera so that the two- dimensional images of the scene include image data corresponding to a received portion of the projected pulses of polarized light reflected by the scene and passed through the polarizing filter; and calculating, via an image processor, locations(s) and/or range(s) of object(s) in the scene based on the projector location, the camera location, and the image data, locations(s) and/or range(s) of the object(s) in the scene. 
As to claim 16, Tsubota further discloses:
a.	further comprising: outputting an alert signal if the calculated location(s) and/or range(s) of object(s) indicates one or more of the object(s) in the scene has a combination of a location(s) and/or range(s) relative to the vehicle corresponding to a risk of collision. 
As to claim 17, Tsubota further discloses:
a.	determining, via the image processor, a subset of the two-dimensional array of pixels upon which the portion of the received portion of the projected pulses of light reflected by the scene and passed through the polarizing filter is focused read on ¶ 0005-0006, (the non-visible light projection unit projects a predetermined non-visible light image with non-visible light having predetermined polarized light as a main component, onto the object and a background member that reflects the non-visible light while the background member maintains the predetermined polarized light. The imager images a non-visible light image reflected by the object and the background member while blocking the non-visible light of the predetermined polarized light, and generates imaged data from the non-visible light image. The image generation unit measures the shape of the object based on the imaged data, and generates image data according to a measurement result. The visible-light projection unit projects an image shown by the image data, onto the object with visible light.  A projection method for projecting an image corresponding to a shape of an object. The projection method includes a non-visible light projection step, an imaging step, an image generation step, and a visible-light projection step. In the non-visible light projection step, a predetermined non-visible light image with non-visible light having predetermined polarized light as a main component is projected onto the object and a background member that reflects the non-visible light while the background member maintains the predetermined polarized light. In the imaging step, a non-visible light image reflected by the object and the background member is imaged with the non-visible light of the predetermined polarized light being blocked, and imaged data is generated from the non-visible light image). 
As to claim 18, Tsubota further discloses:
a.	wherein the image data includes the determined subset, each of the determined subset has a pixel coordinate indicative of a reception angle of field of view from which the received portion of the projected pulses of light reflected by the scene and passed through the polarizing filter is received read on ¶ 0048-0051, (then, infrared-light projector 3 drives pulse light source 31 to project a measurement pattern of infrared light 8 in an angle of view including a range of an entire projection surface of screen 10.  At that time, camera 4 captures the measurement pattern projected by infrared-light projector 3, and outputs imaged data showing a captured image of the measurement pattern to controller 5. Imaging operation by camera 4 is performed for each measurement pattern of the plurality of measurement patterns.  Next, image generation unit 50 of controller 5 measures the shape and the position of subject 6 based on the imaged data of the measurement pattern, and generates image data showing image content 71 to be projected onto subject 6 according to a measurement result.  Specifically, image generation unit 50 measures a distance to an own device for each pixel in an area of subject 6 in the imaged data by the spatial coding method to be describe below, and generates a distance image showing the distance measured for each pixel. Based on the generated distance image, image generation unit 50 corrects default image data such that image content 71 shown by the default image data is displayed properly when it is projected onto subject 6 of the shape and the position both of which are measured. The default image data is previously stored in memory 51, for example). 
As to claim 19, Tsubota further discloses:
a.	wherein the image data includes a pixel coordinate(s) upon which the received portion of the projected pulses of polarized light reflected by the scene and passed through the polarizing filter is focused read on ¶ 0065-0069, (controller 5 compares a value of an x coordinate indicated by a decoding result with a value of a reference x coordinate for each pixel to thereby measure a shift in the x coordinate. Also, for a shift in a y coordinate, measurement can be made similarly by using measurement patterns in which measurement patterns 81 to 83 in part (a) of FIG. 3 are turned by 90 degrees. Further, in a case where there is a parallax between infrared-light projector 3 and visible-light projector 2, information indicating installation positions of the two are acquired in advance for example, and three-dimensional coordinates defined in infrared-light projector 3 are converted into three-dimensional coordinates defined in visible-light projector 2, as appropriate. Various filters functions of first polarizing filter 34 and second polarizing filter 44 in the present exemplary embodiment will be described with reference to FIG. 4. FIG. 4 is a diagram for explaining functions of various types of filters in projection system 1.  Therefore, in order not to capture infrared light reflected at reflection surface 10a of screen 10 by camera 4, the present exemplary embodiment is configured to transmit only linearly polarized light component in a particular direction when infrared light 8 passes through first polarizing filter 34, maintain the linearly polarized light component in the particular direction when infrared light 8 is reflected at screen 10, and block only the linearly polarized light component in the particular direction when infrared light 8 passes through second polarizing filter 44). 
As to claim 20, Tsubota further discloses:
a.	collimating, via a lens, the pulses of polarized light projected in a collimated direction orthogonal to a direction of projection; and diverging the light in a divergent direction orthogonal to both the collimated direction and the direction of projection read on ¶ 0058-0059, (FIG. 2, camera 4 and infrared-light projector 3 are aligned such that optical axes thereof are parallel to each other. Hereinafter, a direction of each optical axis is assumed to be a z direction as illustrated in FIG. 2. Further, a direction that is orthogonal to the z direction and in which camera 4 and infrared-light projector 3 are aligned is assumed to be an x direction, and a direction orthogonal to the z direction and the x direction is assumed to be a y direction.  FIG. 2 illustrates a state where infrared light emitted from infrared-light projector 3 is reflected at a particular point (bright point) of an object and reflected light from the bright point is made incident on camera 4. As illustrated in FIG. 2, parallax 0 is caused between camera 4 and infrared-light projector 3. When an image projected from infrared-light projector 3 is captured by camera 4, the projected image is displayed while being shifted by parallax 0 in a captured image of camera 4. That is, as illustrated in FIG. 2, an x coordinate of the bright point in the captured image of camera 4 is shifted, according to a distance to the bright point on the object).

Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Tsubota in view of Mihara (US 2021/0174127).
As to claim 12, Tsubota discloses all claim limitation except explicitly disclose a cockpit notification system configured to generate an alert signal if the calculated location(s) and/or range(s) of object(s) indicate that the object(s) are within a collision zone or on a collision trajectory.
However, Mihara in an image processing which makes it possible to detect the polarization properties of a target object.
a.	a cockpit notification system configured to generate an alert signal if the calculated location(s) and/or range(s) of object(s) indicate that the object(s) are within a collision zone or on a collision trajectory read on ¶ 0140, (the microcomputer 12051 identifies obstacles around the vehicle 12100 as obstacles that the driver of the vehicle 12100 can recognize visually and obstacles that are difficult for the driver of the vehicle 12100 to recognize visually. Then, the microcomputer 12051 determines a collision risk indicating a risk of collision with each obstacle. In a situation in which the collision risk is equal to or higher than a set value and there is thus a possibility of collision, the microcomputer 12051 outputs a warning to the driver via the audio speaker 12061 or the display section 12062, and performs forced deceleration or avoidance steering via the driving system control unit 12010. The microcomputer 12051 can thereby assist in driving to avoid collision).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention was filed to incorporate the image processing device, image processing method, and program of Mihara into Tsubota in order to identify obstacles around the vehicle as obstacles that the driver of the vehicle can recognize visually and obstacles that are difficult for the driver of the vehicle to recognize visually and determines a collision risk indicating a risk of collision with each obstacle which the collision risk is equal to or higher than a set value and there is thus a possibility of collision and outputs a warning to the driver via the audio speaker or the display section and performs forced deceleration or avoidance steering via the driving system control unit.
As to claim 13, Mihara further teaches:
a.	wherein the cockpit notification system includes an audible alarm that is activated when the calculated location(s) and/or range(s) of the object(s) indicates one or more of the object(s) in the scene has a combination of location(s) and/or ranges(s) relative to the vehicle corresponding to a risk of collision read on ¶ 0140, (the microcomputer 12051 identifies obstacles around the vehicle 12100 as obstacles that the driver of the vehicle 12100 can recognize visually and obstacles that are difficult for the driver of the vehicle 12100 to recognize visually. Then, the microcomputer 12051 determines a collision risk indicating a risk of collision with each obstacle. In a situation in which the collision risk is equal to or higher than a set value and there is thus a possibility of collision, the microcomputer 12051 outputs a warning to the driver via the audio speaker 12061 or the display section 12062, and performs forced deceleration or avoidance steering via the driving system control unit 12010. The microcomputer 12051 can thereby assist in driving to avoid collision). 
As to claim 14, Mihara further teaches:
a.	wherein the cockpit notification system includes a display device configured to display a two-dimensional image of the scene annotated with the calculated location(s) and/or range(s) of object(s) read on ¶ 0119, (the above-mentioned text box, up and down arrow buttons BTud, and slider may be displayed together with the image obtained by the process of removing the amplitude changes. As far as the result of amplitude change removal processing based on the polarization model identified by using a user operation display and a user-specified azimuth angle is displayed as described above, the correct azimuth angle can easily be stored in the polarization model phase storage section 124 by adjusting the azimuth angle in such a manner as to minimize the reflection components of an image presented by the image presentation section 192).

Citation of pertinent Prior Arts
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see PTO-892 Notice of References Cited.
	
Conclusion
9.	If the claimed invention is amended, Applicant is respectfully requested to indicate the portion(s) of the specification, which dictate(s) the structure/description relied upon to assist the Examiner in proper interpretation of the amended language and also to verify and ascertain the metes and bounds of the claimed invention.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fekadeselassie Girma whose telephone number is (571) 270-5886.  The examiner can normally be reached on Monday thru Friday, 8:30 – 5:00.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph H. Feild can be reached on (571) 272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Fekadeselassie Girma/
Primary Examiner Art Unit 2689